DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because of followings: 
1) They include the following reference character(s) not mentioned in the description: “26” in FIG. 3(b) was not mentioned in the description; and 
2) They do not include the following reference sign(s) mentioned in the description: “at least one graphene layer 42” in at least paragraph 57.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9-11 of U.S. Patent No. 9,513,244 B2 (hereinafter “Patent 224”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is an obvious variant of the noted claim of Patent 224.
Regarding Claim 1, Patent 224 teaches a sensor comprising: a graphene quantum capacitance varactor comprising: an insulator layer; a dielectric layer on the insulator layer; a graphene layer on the dielectric layer; and a layer of molecules attached to the graphene layer “via pi-pi interactions“(See below), “wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample” (Patent 224, claim 7, which depends from 6, which depends from claim 4, which depends from claim 1, and see below).
It is noted that the recitation of “via pi-pi interactions” in claim 1 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Patent 224 teaches all the structure including the layer of molecule attached to the graphene layer, the claimed method (“via pi-pi interactions”) does not distinguish from Patent 224.
While Patent 224 is silent about “wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample”, Patent 224 teaches each and every limitation of claim 1, which is identical to that of the invention.  Accordingly, since the structure/element recited in Patent 224 is identical to that of the claim, claimed property or function, changes of the capacitance of the graphene layer, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 11, Patent 224 teaches a medical device comprising: a sensor comprising a graphene quantum capacitance varactor comprising an insulator layer; a dielectric layer on the insulator layer; a graphene layer on the dielectric layer; and a layer of molecules attached to the graphene layer “via pi-pi interactions“(See below), “wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample” (Patent 224, claim 7, which depends from 6, which depends from claim 4, which depends from claim 1, and see below.  Furthermore “a medical device” in a preamble of claim 11 is considered according to MPEP 2111.02).
It is noted that the recitation of “via pi-pi interactions” in claim 11 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Patent 224 teaches all the structure including the layer of molecule attached to the graphene layer, the claimed method (“via pi-pi interactions”) does not distinguish from Patent 224.
While Patent 224 is silent about “wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample”, Patent 224 teaches each and every limitation of claim 11, which is identical to that of the invention.  Accordingly, since the structure/element recited in Patent 224 is identical to that of the claim, claimed property or function, changes of the capacitance of the graphene layer, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claims 2 and 12, Patent 224 teaches wherein molecules of the layer of molecules comprise a pyrene group (Patent 224, claim 7).
Regarding Claims 3 and 13, Patent 224 teaches further comprising a gate electrode between the insulator layer and the dielectric layer (Patent 224, claim 7).
Regarding Claim 4 and 14, Patent 224 teaches further comprising a readout circuit responsive to the capacitance of the graphene layer and configured to output a signal indicative of the electrical charge (Patent 224, claim 7).
Regarding Claims 5 and 15, Patent 224 teaches wherein the readout circuit comprises an inductor electrically connected to the graphene quantum capacitance varactor, wherein the inductor and the graphene quantum capacitance varactor form an LC oscillator circuit having a resonant frequency responsive to the change in carrier concentration proximate to the graphene layer (Patent 224, claim 7 in combination with claim 11).
Regarding Claims 7 and 17, Patent 224 teaches wherein the graphene quantum capacitance varactor has an equivalent oxide thickness (EOT) of less than about 5 nanometers (nm) (Patent 224, claim 7 in combination with claim 9).
Regarding Claims 8 and 18, Patent 224 teaches wherein the graphene quantum capacitance varactor has a capacitance modulation ratio of greater than about 1.2 (Patent 224, claim 7 in combination with claim 10).
Regarding Claims 9 and 19, Patent 224 teaches wherein the readout circuit comprises an inductor electrically connected to the graphene quantum capacitance varactor, wherein the inductor and the graphene quantum capacitance varactor form an LC oscillator circuit having a resonant frequency responsive to the electrical charge collected by the graphene quantum capacitance varactor (Patent 224, claim 7 in combination with claim 11).
Regarding Claims 10 and 20, Patent 224 teaches wherein capacitance of the graphene layer changes in response to collection of electrons in the graphene layer upon exposure to the sample (See the rejection of claims 1 and 11 regarding a functional limitation, which is similarly applied for rejecting claims 10 and 20).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 11-18  of U.S. Patent No. 10,712,302 B2 (hereinafter “Patent 302”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is an obvious variant of the noted claim of Patent 302.
Regarding Claim 1, Patent 302 teaches a sensor comprising: a graphene quantum capacitance varactor comprising: an insulator layer; a dielectric layer on the insulator layer; a graphene layer on the dielectric layer; and a layer of molecules attached to the graphene layer  via pi-pi interactions, wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample (Patent 302, claim 3, which depends from claim 1).  
Furthermore, claim 3 of Patent 302 additionally teaches a protective insulator on a surface of the graphene layer opposite the dielectric layer (Patent, claim 3).  Therefore, claim 3 of Patent 302 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 11, Patent 302 teaches a medical device comprising: a sensor comprising a graphene quantum capacitance varactor comprising an insulator layer; a dielectric layer on the insulator layer; a graphene layer on the dielectric layer; and a layer of molecules attached to the graphene layer via pi-pi interactions, wherein capacitance of the graphene layer changes in response to a change in carrier concentration in the graphene layer upon exposure of the sensor to a sample (Patent 302, claim 3, which depends from claim 1.  Furthermore “a medical device” in a preamble of claim 11 is considered according to MPEP 2111.02). 
Furthermore, claim 3 of Patent 302 additionally teaches a protective insulator on a surface of the graphene layer opposite the dielectric layer (Patent, claim 3).  Therefore, claim 3 of Patent 302 has a narrower scope of claim compared to claim 11 of the instant application.
Regarding Claims 2 and 12, Patent 302 teaches wherein molecules of the layer of molecules comprise a pyrene group (Patent 302, claim 3 in combination with claim 4).
Regarding Claims 3 and 13, Patent 302 teaches further comprising a gate electrode between the insulator layer and the dielectric layer (Patent 302, claim 3 in combination with claim 11).
Regarding Claim 4 and 14, Patent 302 teaches further comprising a readout circuit responsive to the capacitance of the graphene layer and configured to output a signal indicative of the electrical charge (Patent 302, claim 3 in combination with claim 12).
Regarding Claims 5 and 15, Patent 302 teaches wherein the readout circuit comprises an inductor electrically connected to the graphene quantum capacitance varactor, wherein the inductor and the graphene quantum capacitance varactor form an LC oscillator circuit having a resonant frequency responsive to the change in carrier concentration proximate to the graphene layer (Patent 302, claim 3 in combination with claim 13).
Regarding Claims 6 and 16, Patent 302 teaches wherein further comprising a gate electrode between the insulator layer and the dielectric layer, wherein the gate electrode is a multi-finger structure comprising at least two gate electrode fingers, the sensor further comprising a readout circuit configured to output a signal indicative of a change to the capacitance of the graphene layer (Patent 302, claim 3 in combination with claim 14).
Regarding Claims 7 and 17, Patent 302 teaches wherein the graphene quantum capacitance varactor has an equivalent oxide thickness (EOT) of less than about 5 nanometers (nm) (Patent 302, claim 3 in combination with claim 15).
Regarding Claims 8 and 18, Patent 302 teaches wherein the graphene quantum capacitance varactor has a capacitance modulation ratio of greater than about 1.2 (Patent 302, claim 3 in combination with claim 16).
Regarding Claims 9 and 19, Patent 302 teaches wherein the readout circuit comprises an inductor electrically connected to the graphene quantum capacitance varactor, wherein the inductor and the graphene quantum capacitance varactor form an LC oscillator circuit having a resonant frequency responsive to the electrical charge collected by the graphene quantum capacitance varactor (Patent 302, claim 3 in combination with claim 17).
Regarding Claims 10 and 20, Patent 302 teaches wherein capacitance of the graphene layer changes in response to collection of electrons in the graphene layer upon exposure to the sample (Patent 302, claim 3 in combination with claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829